         Case 3:16-cv-01634-JR         Document 139   Filed 12/05/19   Page 1 of 2




Timothy R. Volpert, OSB No. 814074
Email: tim@timvolpertlaw.com
Tim Volpert PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (503) 703-9054
Ethan Levi, OSB No. 994255
Email: ethan@lmhlegal.com
Jesse Merrithew, OSB No. 074564
Email: jesse@lmhlegal.com
Noah Horst, OSB No. 076089
Email: noah@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
Telephone: (971) 229-1241
Facsimile: (971) 544-7092
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



DONNA THAMES, COLUMBIA BAR &                     Case No.: 3:16-cv-01634-JR
GRILL, INC., an Oregon corporation, dba
EXOTICA                                          PLAINTIFF’S UNOPPOSED
                       Plaintiffs,               MOTION TO SUBSTITUTE
                                                 PARTY
       vs.

CITY OF PORTLAND, a municipal
corporation; CHARLES HALES; OREGON
LIQUOR CONTROL COMMISSION;
STEVEN MARKS; JOHN ECKHART;
DAVID LUSTER; JEFFREY BELL;
SHANNON HOFFEDITZ; DAN NCNEAL;
MIKE BOYER; MERLE LINDSEY; MARK
KRUGER; AMY ARCHER; JASON
TALLMADGE

                       Defendants.
         Case 3:16-cv-01634-JR        Document 139        Filed 12/05/19    Page 2 of 2




                                  LR 7-1 CERTIFICATION

       Pursuant to LR 7-1, counsel certifies that he conferred with opposing counsel for all

parties regarding this motion and no party objects to this motion.

                                           MOTION

       Plaintiff Donna Thames died intestate on June 12, 2019. On November 14, 2019, Donna

Thames’ father, C.L. Thames was appointed by the Washington County Circuit Court as the

personal representative of his daughter’s estate. See In the matter of the estate of Donna Thames,

Washington County Court No. 19PB08829. Both of Ms. Thames’ adult children expressly

approved of the appointment. Therefore, plaintiff now moves the court under Fed. R. Civ. P.

25(a)(1) to substitute “C.L. Thames, as personal representative of the estate of Donna Thames”

in the place of Donna Thames.



DATED this 5th day of December, 2019.

                                             By:    /s Jesse Merrithew
                                             Jesse Merrithew, OSB No. 074564
                                             Of Attorneys for Plaintiffs




Page 2 – PLAINTIFF’S UNOPPOSED MOTION TO
SUBSTITUTE PARTY                                                          LEVI MERRITHEW HORST PC
                                                                         610 SW Alder Street, Ste 415
                                                                              Portland, Oregon 97205
